COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON MOTION FOR REHEARING

Appellate case name:       Lloyd Gilliam and Carolyn Gilliam, Martha Hollan, Charlie Beaird
                           and Karen Beaird, Lila Rose Anderson, Michael Sanders and Raquel
                           Sanders, Richard Lon and Priscilla Lon, Donna H. Johnson, Jerome A.
                           Bradke and Nancy Bradke, Mr. and Mrs. E.E.Ewing, Jr.et al v. Santa
                           Fe Independent School District

Appellate case number:     01-14-00186-CV

Trial court case number: 10-CV-0489

Trial court:               405th District Court of Galveston County

Date motion filed:         March 18, 2016

Party filing motion:       Appellants Lloyd and Carolyn Gilliam

        It is ordered that the motion for rehearing is   DENIED       GRANTED.


Judge’s signature:              /s/ Sherry Radack
                           Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date:                7/14/16